DETAILED ACTION
The instant action is in response to application 21 May 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mounting in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Applicant is advised that should claim 3 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Bleus (EP 3171499A1).
As to claim 1,  Bleus discloses An integrated switch mode power supply device comprising: a switch mode regulator having a switching circuit (201, 202) coupled to an input voltage source (L+, L-) to generate an output voltage from the input voltage and the switching circuit comprises at least two wide bandgap switches (GAN_L1,_High, GAN_L1_Low); and an Nth order filte (L7, L8, R, C8, L9, L19, L17, L18, C19, R8, R7, C13, C12, L21, L22, C20, L13, 
As to claim 2, Bleus discloses wherein at least one wide bandgap switch comprises a wide bandgap FET (abstract gallium nitride).
As to claim 3, Bleus discloses wherein the wide bandgap FET comprises a gallium nitride (GaN) device (abstract).
As to claim 4, Bleus discloses wherein at least one wide bandgap switch comprises a gallium nitride (GaN) device.
As to claim 14, Bleus disclsoes wherein the load comprises an analog (he outputs an analog voltage) or a mixed signal load.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bleus (EP 3171499A1).
As to claim 5,  Bleus discloses wherein at least one wide bandgap switch (GAN, ¶5).  Though the invention above specifically mentions GAN, he does list Silicon carbide as an option in paragraph 5.  Therefore, Bleus makes obvious wherein at least one wide bandgap switch comprises a Silicon Carbide (SiC) device (Bleus, ¶5 “silicon carbide”).  The advantages of each 
As to claim 13, Bleus explicitly discloses wherein the filter circuit is mounted (Fig. 2).  He does not explicitly disclose wherein the filter circuit is mounted to a laminate layer dimensioned to support the switch mode regulator.  However, he does make this obvious.  PCB are made of various laminates and they  are old and well known in the art and therefore not patentable (MPEP §2144.03 and US 7,751,201 claim 5, US 4,9912925 claim 12).  The advantage here would be to minimize wiring errors.
Claims 1, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyerby (US 2010/0027301) in view of Bleus (EP 3171499A1).
As to claims 1 and 6, Hoyerby discloses An integrated switch mode power supply device comprising: a switch mode regulator having a switching circuit (112) coupled to an input voltage (Vs) source to generate an output voltage (Vout) from the input voltage 
Hoyerby does not explicitly disclose and the switching circuit comprises at least two wide bandgap switches; or where N is greater than the integer two.
Bleus teaches an integrated switch mode power supply device comprising: a switch mode regulator having a switching circuit (201, 202) coupled to an input voltage source (L+, L-) to generate an output voltage from the input voltage and the switching circuit comprises at least 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoyerby to use multiple filters as disclosed in Bleus to further smooth the output voltage.
As to claims 1 and 7, Hoyerby discloses An integrated switch mode power supply device comprising: a switch mode regulator having a switching circuit (112) coupled to an input voltage (Vs) source to generate an output voltage (Vout) from the input voltage 
Hoyerby does not explicitly disclose and the switching circuit comprises at least two wide bandgap switches; or where N is greater than the integer two.
Bleus teaches an integrated switch mode power supply device comprising: a switch mode regulator having a switching circuit (201, 202) coupled to an input voltage source (L+, L-) to generate an output voltage from the input voltage and the switching circuit comprises at least two wide bandgap switches (GAN_L1,_High, GAN_L1_Low); and an Nth order filte (L7, L8, R, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoyerby to use multiple filters as disclosed in Bleus to further smooth the output voltage.
As to claims 1 and 8, Hoyerby discloses An integrated switch mode power supply device comprising: a switch mode regulator having a switching circuit (112) coupled to an input voltage (Vs) source to generate an output voltage (Vout) from the input voltage 
Hoyerby does not explicitly disclose and the switching circuit comprises at least two wide bandgap switches; or where N is greater than the integer two.
Bleus teaches an integrated switch mode power supply device comprising: a switch mode regulator having a switching circuit (201, 202) coupled to an input voltage source (L+, L-) to generate an output voltage from the input voltage and the switching circuit comprises at least two wide bandgap switches (GAN_L1,_High, GAN_L1_Low); and an Nth order filte (L7, L8, R, C8, L9, L19, L17, L18, C19, R8, R7, C13, C12, L21, L22, C20, L13, l14, C17, C18) circuit coupled to the switch mode regulator and configured to filter the output voltage to provide a supply voltage to a load (0/240VAC output), where N is greater than the integer two and the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoyerby to use multiple filters as disclosed in Bleus to further smooth the output voltage.
As to claims 1 and 9, Hoyerby discloses An integrated switch mode power supply device comprising: a switch mode regulator having a switching circuit (112) coupled to an input voltage (Vs) source to generate an output voltage (Vout) from the input voltage 
Hoyerby does not explicitly disclose and the switching circuit comprises at least two wide bandgap switches; or where N is greater than the integer two.
Bleus teaches an integrated switch mode power supply device comprising: a switch mode regulator having a switching circuit (201, 202) coupled to an input voltage source (L+, L-) to generate an output voltage from the input voltage and the switching circuit comprises at least two wide bandgap switches (GAN_L1,_High, GAN_L1_Low); and an Nth order filte (L7, L8, R, C8, L9, L19, L17, L18, C19, R8, R7, C13, C12, L21, L22, C20, L13, l14, C17, C18) circuit coupled to the switch mode regulator and configured to filter the output voltage to provide a supply voltage to a load (0/240VAC output), where N is greater than the integer two and the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoyerby to use multiple filters as disclosed in Bleus to further smooth the output voltage.
As to claims 1 and 10, Hoyerby discloses An integrated switch mode power supply device comprising: a switch mode regulator having a switching circuit (112) coupled to an input voltage (Vs) source to generate an output voltage (Vout) from the input voltage 
Hoyerby does not explicitly disclose and the switching circuit comprises at least two wide bandgap switches; or where N is greater than the integer two.
Bleus teaches an integrated switch mode power supply device comprising: a switch mode regulator having a switching circuit (201, 202) coupled to an input voltage source (L+, L-) to generate an output voltage from the input voltage and the switching circuit comprises at least two wide bandgap switches (GAN_L1,_High, GAN_L1_Low); and an Nth order filte (L7, L8, R, C8, L9, L19, L17, L18, C19, R8, R7, C13, C12, L21, L22, C20, L13, l14, C17, C18) circuit coupled to the switch mode regulator and configured to filter the output voltage to provide a supply voltage to a load (0/240VAC output), where N is greater than the integer two and the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoyerby to use multiple filters as disclosed in Bleus to further smooth the output voltage.
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bleus (EP 3171499A1) in view of Ogale (US 2015/054337).
As to claim 11, Bleus does not disclose wherein the switching circuit is configured to operate at switching speeds of 1 MHz or higher.
Ogale teaches wherein the switching circuit is configured to operate at switching speeds of 1 MHz or higher (see abstract, “2Mhz”.  See also claim 6 for wideband semiconductor).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Blues to use higher switching frequencies as disclosed in Ogale to decrease size of physical elements.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bleus (EP 3171499A1) in view of Miller (US 4464702).
As to claim 12, Bleus teaches a module housing (Fig. 2).
	Bleus does not teach wherein an integrated circuit comprises a module housing the switch mode regulator and the Nth order filter circuit.
	Miller teaches wherein an integrated circuit comprises a module housing the switch mode regulator and the Nth order filter circuit (Col. 3, lines 30-35 “FIG. 6 is a perspective view traced from a photograph of an experimental VSCF converter, which houses the converter electronics and three filter capacitor units 10 (for the three phases).”.
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-16 of copending Application No. 16768021. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference appears to be the other application is slightly more specific with cores of the inductors.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839